DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the previously rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Applicant’s amendment has overcome the Double Patenting rejection and the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22-28, and 40-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the claim recites “a controller configured to turn on the induction module when the drum is driven, and turn off the induction module when the drum stops rotating”, citing ¶ [0187] for support.  However, the disclosure at ¶ [0187] recites such operation of the induction module without the controller:
[w]hen the induction module is configured to be simply repeatedly turned on and off, a separate module controller 20 may not be required. For example, the induction module may be controlled so as to be turned on when the drum is driven and to be turned off when the drum stops.
Thus, the recitation of the controller configured to perform such operation as claimed is considered new matter.  Clarification and correction are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22-25, 27, and 40-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "a controller" in line 8.  There is insufficient antecedent basis for this limitation in the claim based on the specification.  The original disclosure recites a “main” controller and a “module” or “induction heater” controller (see Applicant’s specification at ¶ [0186]-[0187]).   It is unclear which controller is being recited in claim 1.  While it appears each controller performs separate functions, if Applicant believes either can perform the recited functions then Applicant should clearly show where support exists in the specification for the recited operations.  Either way, Applicant should clearly recite the controller as either the “main” or “module” controller, or in the alternative “main or module controller” should adequate support exist for the recited functions being performed by either controller.  Clarification and correction are required.
Further regarding claim 1 and based at least in part to the new matter rejection above, it is unclear how the controller is “configured” to turn the induction module on 
Examiner notes that (similar to claim 1 above) in claims 22-23, 25, 27, 41-49, the recitation of the controller “configured” to perform functions of drum rotation speed without adequate means for sensing the drum speed is indefinite because it is unclear what configuration allows a controller to sense a drum speed.  Clarification and correction are required.  
In claims 24, 43-44, and 48, it is unclear how the controller can be “configured” to determine a drum temperature, as controllers only receive/transmit data rather than sensing conditions such as temperature.  It would appear there is missing a required element that senses/detects the temperature of the drum (such as sensor) since controllers are limited to either receive or transmit data rather than sense or detect such operations.  Clarification and correction are required.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0148886 to KALZE et al. (“KALZE”) in view of EP 1914339 to UHOV.
Regarding claim 1, KALZE (in Figs. 1-2 and associated text) discloses a laundry treatment apparatus (dryer 1) comprising:
a drum (2) configured to rotate (see ¶ [0041]) within the laundry treatment apparatus and to accommodate laundry therein, the drum being made of a metal material (see ¶ [0025]); 
an induction module (3) spaced apart from an outer circumferential surface of the drum and configured to heat the drum via induction using a magnetic field that is generated in a state in which current is applied to a coil (see ¶ [0025]) in the induction module; and
a controller (see microcontroller of energization circuit at ¶ [0033] and claim 7) configured to control operation of the induction module,
wherein the controller is configured to:
turn on the induction module when the drum is driven, and turn off the induction module when the drum stops rotating (see ¶ [0041] and claim 10, wherein the energization circuit is configured to detect whether the drum rotates or is at rest, and turn off induction heater when the drum is detected to be at rest).
KALZE discloses the claimed laundry treatment apparatus with the exception of a tub with drum configured to rotate within the tub as recited in claim 1.  However, UHOV teaches an art-related laundry treatment apparatus employing an induction heater (5) mounted on a tub (3) having a rotatable drum (1) therein that is capable of heating liquid in the apparatus or speeding up drying in the washing load (see ¶ [0014]-[0017]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute one known laundry treatment apparatus configuration for another (i.e. the known drying configuration with a tub for a washer-dryer configuration with a tub and drum) to yield the predictable results of employing an induction heater in a laundry treatment apparatus.  Examiner notes that the prior art is replete with teachings of dryers and washer-dryers being known equivalents in the laundry treatment art. 

Allowable Subject Matter
Claims 26 and 28 (based on its dependency on claim 26) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711